United States Court of Appeal,

                            Fifth Circuit.

                        Nos. 93-2052, 93-2446.

                In re Shearn MOODY, Jr., Debtor.

                 Martin Paul SOLOMON, Appellant,

                                  v.

W. Steve SMITH, Trustee and Shearn Moody, Jr., Debtor, Appellees.

                            Jan. 10, 1995.

Appeals from the United States District Court for the Southern
District of Texas.

Before SMITH and EMILIO M. GARZA, Circuit Judges, and STAGG,
District Judge.*

     EMILIO M. GARZA, Circuit Judge:

     Attorney Martin Paul Solomon represented Shearn Moody in

proceedings concerning Moody's bankruptcy and filed an application

for compensation from the bankruptcy estate for his services.   The

district court referred the fee application to Bankruptcy Judge

Letitia Z. Clark.    After a hearing, Judge Clark denied Solomon's

application, and her decision was entered in the docket for the

Moody bankruptcy case.    Because the district court had previously

withdrawn the reference for the entire case, the Moody docket was

in the district court.

     More than ten days after the entry of judgment on Judge

Clark's denial of Solomon's fee application, Solomon filed both a

notice of appeal to this court and a motion under Bankruptcy Rule


     *
      District Judge of the Western District of Louisiana,
sitting by designation.

                                  1
8002 for an extension of time to file a notice of appeal to the

district court.1      Solomon alleged that, because Judge Clark's

decision had been entered on a district court docket, he was

confused as to whether it was a decision of the district court or

the bankruptcy court.       The district court dismissed Solomon's

motion and appeal for want of jurisdiction because it was untimely.

A panel of this court dismissed the notice of appeal for lack of

jurisdiction because the "appellant [sought] to appeal directly

from the bankruptcy court."2

     Solomon also filed a motion in the district court for relief

from judgment under Rule 60(b) of the Federal Rules of Civil

Procedure,3 asking the district court to grant him relief from

Judge Clark's decision.       The district court denied Solomon's

motion, stating that, because Judge Clark's decision was not a

decision of the district court, there existed no final judgment of

the district court from which it could grant relief.         Solomon

appeals both the district court's dismissal of his notice of appeal

for want of jurisdiction and its denial of relief from judgment.

         Questions concerning jurisdiction are questions of law.   We

therefore review the actions of the district court de novo.        See

Bradley v. Pacific Southwest Bank (In re Bradley), 960 F.2d 502,

     1
      The clerk entered the judgment on September 25, 1992.
Solomon did not file his motion until December 31, 1992.
     2
      See Order of July 19, 1993 (No. 93-2052).
     3
      "On motion and upon such terms as are just, the court may
relieve a party from a final judgment, order, or proceeding for
the following reasons: (1) mistake, inadvertence, surprise, or
excusable neglect...." Fed.R.Civ.P. 60(b).

                                   2
507   (5th     Cir.1992)   (reviewing   legal   conclusions   regarding

bankruptcy issues de novo ), cert. denied, --- U.S. ----, 113 S. Ct.
1412, 122 L. Ed. 2d 783 (1993).

          Appeals from decisions of the bankruptcy court lie with the

district court.4      A party appealing a judgment of the bankruptcy

court must file a notice of appeal within ten days after entry of

the judgment.5       Failure to file a timely notice deprives the

district court of jurisdiction to consider the appeal.        Abraham v.

Aguilar (In re Aguilar), 861 F.2d 873, 874 (5th Cir.1988).        If the

ten days have elapsed, however, a party may obtain an extension of

time if excusable neglect caused the failure to make a timely

appeal.6

          Solomon argues that, because the Moody case used a district

court docket, he was legitimately confused as to whether Judge

Clark's decision was a decision of the bankruptcy court or the

district court, and we should therefore excuse his failure to make

a timely appeal.      Section 157(a) of Title 28 states that "[e]ach

      4
      "The district courts of the United States shall have
jurisdiction to hear appeals from final judgments, orders, and
decrees ... of bankruptcy judges entered in cases and proceedings
referred to the bankruptcy judges under section 157 of this
title." 28 U.S.C. § 158(a) (1988). Because the court of appeals
has jurisdiction over decisions of only the district court, a
party cannot appeal a bankruptcy court's decision directly to the
court of appeals. See 28 U.S.C. § 158(d) (1988) ("The courts of
appeals shall have jurisdiction of appeals from all final
decisions, judgments, orders, and decrees entered under
subsections (a) and (b) of this section.").
      5
      "The notice of appeal shall be filed with the clerk within
10 days of the date of the entry of the judgment, order, or
decree appealed from." Bankr.R. 8002(a) (Supp. V 1993).
      6
       Bankr.R. 8002(c) (Supp. V 1993).

                                    3
district court may provide that any or all cases under title 11 and

any or all proceedings arising under title 11 or arising in or

related    to    a    case     under   title     11    shall   be   referred    to    the

bankruptcy judges for the district."                    28 U.S.C. § 157(a) (1988).

Solomon     argues      that,     because       the     district     court     did    not

specifically state that this was a § 157 referral, he reasonably

believed that the referral was not to the bankruptcy court, but

merely to Judge Clark as a master or magistrate.                           We have not

found, nor       has    Solomon    supplied,          any   basis   for   requiring    an

explicit recitation of § 157 when a district court makes a referral

under that statute. Moreover, Judge Clark's subsequent rulings all

specifically used a "bankruptcy court" header, thereby clarifying

that Judge Clark was acting as a bankruptcy court.                        Consequently,

Solomon had ample notice that Judge Clark's decision was that of

the bankruptcy court.7

         Solomon further argues that, because Judge Clark's decision

used a district docket number and not a bankruptcy docket number,

it was not properly docketed and the ten-day period has not yet

begun. He contends that the Bankruptcy Rules required the clerk to

enter    Judge       Clark's    decision    on    a     "bankruptcy       docket."     We

disagree.       Entering judgments of the bankruptcy court is a duty of




     7
      Indeed, Solomon himself used the header "In the United
States Bankruptcy Court for the Southern District of Texas
Houston Division" in his first motion to Judge Clark after the
referral. See Docket No. 1550 ("Emergency Motion for an Order
Requesting Letitia Z. Clark To Disqualify and Recuse Herself").

                                            4
the clerk.8     Under Rule 5003(a) of the Bankruptcy Code, "[t]he

clerk shall keep a docket in each case under the Code."              Bankr.R.

5003(a) (1988).     Although a bankruptcy court may keep a separate

docket, nothing in the Code or the Rules requires the clerk to keep

a "bankruptcy docket."         In this case, jurisdiction over the Moody

bankruptcy    was   in   the   district    court,   with   the   exception   of

Solomon's fee application. Accordingly, the "docket in [the Moody]

case" at that time was the district court docket.                   The clerk

properly entered Judge Clark's decision on the docket for the Moody

case, thereby starting the ten-day clock for filing a notice of

appeal.9

          Solomon failed to file his notice of appeal within the

ten-day period mandated by Rule 8002, and he has not demonstrated

excusable neglect permitting an extension of time.                  Moreover,

because Judge Clark's ruling was a decision of the bankruptcy court

and not the district court,10 the district court properly denied

Solomon's Rule 60(b) motion for lack of a final judgment of the


     8
      Under Rule 9001(3), " "clerk' means bankruptcy clerk, if
one has been appointed, otherwise clerk of the district court."
Bankr.R. 9001(3) (Supp. V 1993). Because the Houston Division of
the Southern District of Texas has not appointed a bankruptcy
clerk, the clerk at issue is the clerk of the district court.
     9
      The cases that Solomon cites in support of his argument
deal with circumstances in which either no docket entry was made
or the entry was not dated. See, e.g., In re Allustiarte, 848
F.2d 116 (9th Cir.1988); Stelpflug v. Federal Land Bank, 790
F.2d 47 (7th Cir.1986). Here, the clerk properly docketed the
judgment of Judge Clark; therefore, those cases do not apply.
     10
      See Order of July 19, 1993 (No. 93-2052) (dismissing
appeal because "appellant [sought] to appeal directly from the
bankruptcy court").

                                       5
district court.   We   accordingly   AFFIRM   the   decisions   of   the

district court.




                                6